                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         MIDDLE DISTRICT OF TENNESSEE
                              NASHVILLE DIVISION

 BETTY JONES,                                   )
                                                )
         Plaintiff,                             )
                                                )
 v.                                             )    NO. 3:19-cv-00453
                                                )
                                                )    JUDGE CAMPBELL
 TRANE US, INC.,                                )    MAGISTRATE JUDGE HOLMES
                                                )
         Defendant.                             )


                                            ORDER

        Pending before the Court is the Magistrate Judge’s Report and Recommendation (Doc. No.

51), recommending the Court grant in part and deny in part Defendant’s Motion for Summary

Judgment (Doc. No. 31). Defendant has filed Objections (Doc. No. 52) to the Report and

Recommendation, and Plaintiff has filed a response to Defendant’s Objections (Doc. No. 53).

        Under 28 U.S.C. § 636(b)(1) and Local Rule 72.02, a district court reviews de novo any

portion of a report and recommendation to which a specific objection is made. United States v.

Curtis, 237 F.3d 598, 603 (6th Cir. 2001). General or conclusory objections are insufficient. See

Zimmerman v. Cason, 354 F. Appx. 228, 230 (6th Cir. 2009). Thus, “only those specific objections

to the magistrate’s report made to the district court will be preserved for appellate review.” Id.

(quoting Smith v. Detroit Fed’n of Teachers, 829 F.2d 1370, 1373 (6th Cir. 1987)). In conducting

the review, the court may “accept, reject, or modify, in whole or in part, the findings or

recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1)(C).

        The Magistrate Judge recommended summary judgment be granted as to Plaintiff’s claims

brought under the Age Discrimination in Employment Act, Title VII (discrimination), and the

Equal Pay Act, and recommended summary judgment be denied as to Plaintiff’s Title VII



      Case 3:19-cv-00453 Document 54 Filed 09/17/20 Page 1 of 8 PageID #: 869
retaliation claim. In reaching her decision to deny the motion on the retaliation claim, the

Magistrate Judge determined that genuine issues of material fact exist regarding the elements of

Plaintiff’s prima facie case, and on the issue of pretext. (Doc. No. 51, at 21-27). Through the

Objections, Defendant argues the Magistrate Judge erred in failing to grant summary judgment on

the retaliation claim.

        First, Defendant argues the timing of the decision to terminate Plaintiff’s employment

precludes Plaintiff from establishing the third and fourth prongs of her prima facie case. According

to Defendant, the decision to terminate was made before Plaintiff engaged in protected activity,

even though the decision was not made effective until after the activity occurred. The Magistrate

Judge fully considered this argument and found evidence in the record from which a jury could

reject Defendant’s claim to have made the decision to terminate before the protected activity:

           The Court is unpersuaded by Defendant’s arguments that a prima facie case has
        not been met. First, the Court notes that ‘the burden of establishing a prima facie
        case in a retaliation action is not onerous, but one easily met.’ Mickey v. Zeidler
        Tool & Die Co., 516 F.3d 516, 523 (6th Cir. 2008). The third factor of the prima
        facie case sets out a relatively bright line test and merely requires a Plaintiff to show
        that she suffered an adverse action after she engaged in protected activity.
        Defendant’s position that Plaintiff must instead show that the decision-making
        process that led to the actual adverse action occurred after she engaged in protected
        activity imposes more than what is required as to this factor. Further, the Court
        finds that Defendant’s argument essentially requires a credibility determination as
        to when the decision to terminate Plaintiff was made. A reasonable trier of fact
        could reject Defendant’s evidence given the undisputed facts that (i) Plaintiff was
        kept on as an employee for over a month after Carl and Harris assert they decided
        that her work performance was so poor that she should lose her job and (ii) Plaintiff
        received a year-end performance evaluation within days after Carl and Harris
        decided to terminate her employment that indicated that she was meeting
        expectations, included positive comments, did not suggest that she was at risk of
        losing her job, and actually led to a salary increase.

                                                   2




    Case 3:19-cv-00453 Document 54 Filed 09/17/20 Page 2 of 8 PageID #: 870
          Second, the Court finds that the causal element of the prima facie case has been
       met by Plaintiff. To establish a causal connection, Plaintiff must produce sufficient
       evidence from which a reasonable inference could be drawn that Defendant would
       not have terminated her had she not engaged in activity protected. Taylor, 703 F.3d
       at 339. Again, ‘[t]he burden of proof at the prima facie stage is ‘minimal’; all the
       plaintiff must do is put forth some credible evidence that enables the court to deduce
       that there is a causal connection between the protected activity and the retaliatory
       action.’ Upshaw v. Ford Motor Co., 576 F.3d 576, 588 (6th Cir. 2009). Although
       not dispositive of the issue, the close temporal proximity between Plaintiff’s
       protected activity on February 17, 2017, and her termination on March 17, 2017, is
       relevant evidence supporting a finding of causation. Mickey v. Zeidler Tool & Die
       Co., 516 F.3d 516, 525 (6th Cir. 2008) (‘Where an adverse employment action
       occurs very close in time after an employer learns of a protected activity, such
       temporal proximity between the events is significant enough to constitute evidence
       of a causal connection for the purposes of satisfying a prima facie case of
       retaliation.’) See Singfield v. Akron Metro. Housing Auth., 389 F.3d 555, 563 (6th
       Cir. 2004); Little v. BP Exploration & Oil Co., 265 F.3d 357, 364 (6th Cir. 2001);
       Nguyen v. City of Cleveland, 229 F.3d 559, 563 (6th Cir. 2000).

          Additionally, the Court finds there is also other evidence, which viewed in the
       light most favorable to Plaintiff, reasonably supports an inference of causation.
       Namely, that Plaintiff received a year end performance evaluation only a month
       prior to her termination, and after Carl and Harris assert that they made the
       decision to terminate Plaintiff’s employment, which indicated she was meeting
       expectations, included positive comments, did not suggest that she was at risk of
       losing her job, and actually led to a salary increase. Given this evaluation, it would
       be reasonable to infer that there were not work performance issues with Plaintiff
       that necessitated her termination but that the termination occurred solely because
       she engaged in protected activity. Although Defendant offers an explanation that
       the evaluation was written prior to the end of 2016 and thus was not reflective of
       how Carl and Harris viewed Plaintiff’s work performance in February 2017, the
       Court finds that this explanation merely raises a genuine issue of material fact on
       the issue.

(Doc. No. 51, at 23-24) (emphasis in original).



                                                  3




    Case 3:19-cv-00453 Document 54 Filed 09/17/20 Page 3 of 8 PageID #: 871
       The Court agrees with the Magistrate Judge’s determination that genuine issues of material

fact exist with regard to whether Defendant actually made the decision to terminate Plaintiff before

Plaintiff’s protected activity. Defendant’s arguments largely require the Court to make credibility

determinations, which are inappropriate in analyzing a motion for summary judgment. See

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255, 106 S. Ct. 2505, 91 L. Ed. 2d 202 (1986)

(holding that the court is not to make credibility determinations, weigh the evidence, or determine

the truth of the matter). Defendant has failed to establish the Magistrate Judge erred in her analysis

of Plaintiff’s prima facie case.

       Defendant also argues the Magistrate Judge erred in finding genuine material factual issues

preclude summary judgment on the issue of pretext. Defendant argues the Magistrate Judge’s

assessment of the performance evaluation was inaccurate as it contained many negative comments.

Defendant also argues the Court should credit its “honest belief” that Plaintiff’s work performance

warranted termination. The Magistrate Judge discussed the issue of pretext and the “honest belief”

argument as follows:

          With Plaintiff’s prima facie case established, the burden shifts to Defendant to
       offer a nonretaliatory reason for its decision to terminate Plaintiff’s employment.
       Defendant has met this burden with its explanation that Plaintiff’s poor work
       performance was the reason for her termination.

          The burden then shifts to Plaintiff to demonstrate that the reasons given were
       ‘mere pretext.’ Kenney, 965 F.3d at 448. Pretext can be established by showing that
       the proffered reason was factually false, did not actually motivate discharge, or was
       insufficient to motivate discharge. Tingle v. Arbors at Hillard, 692 F.3d 523, 530
       (6th Cir. 2012). Courts have recognized that in retaliation cases, an employer’s true
       motivations are particularly difficult to ascertain, thereby frequently making such
       factual determinations unsuitable for disposition by summary judgment. Singfield,
       389 F.3d at 564. ‘[C]aution should be exercised in granting summary judgment
       once a plaintiff has established a prima facie inference of retaliation through direct
       or circumstantial evidence.” Id; See also U.S. Postal Serv. Bd. of Governors v.
       Aikens, 460 U.S. 711, 716 (1983) (acknowledging that discrimination cases present
                                                 4




    Case 3:19-cv-00453 Document 54 Filed 09/17/20 Page 4 of 8 PageID #: 872
  difficult issues for triers of fact because there is rarely ‘eyewitness’ testimony as to
  the employer’s mental process.). ‘At the summary judgment stage, the issue is
  whether the plaintiff has produced evidence from which a jury could reasonably
  doubt the employer’s explanation. If so, [the] prima facie case is sufficient to
  support an inference of discrimination at trial.” Montell v. Diversified Clinical
  Servs., Inc., 757 F.3d 497, 508 (6th Cir. 2014) (citation omitted). As the Sixth
  Circuit has stated, ‘[p]retext is a commonsense inquiry: did the employer fire the
  employee for the stated reason or not?’ Blizzard v. Marion Tech. Coll., 698 F.3d
  275, 285 (6th Cir. 2012) (citing Chen v. Dow Chem. Co., 580 F.3d 394, 400 n.4
  (6th Cir. 2014)).

     After review of the record before the Court, the Court finds that genuine issues
  of material fact exist on the issue of pretext that cannot be resolved in the context
  of summary judgment. Plaintiff’s response in opposition offers a rebuttal to the
  factual reasons offered as support for Defendant’s assertion of poor work
  performance. While Plaintiff’s subjective outlook on her work performance is not
  sufficient evidence on the issue of pretext, her response painstakingly details a
  countering factual version of the work issues noted by Defendant, the adoption or
  rejection of which is better resolved at trial.

     Furthermore, and more significantly, as noted in the prior discussion of
  Plaintiff’s prima facie case, genuine issues of material fact exist surrounding the
  events occurring in 2017 that preceded Plaintiff’s termination from employment.
  These factual issues go directly to the question of whether Plaintiff’s alleged work
  performance issues actually motivated the decision to terminate Plaintiff’s
  employment. For example, as noted, the issue of whether or not Carl and Harris
  actually made the decision to terminate Plaintiff on February 9, 2017, requires a
  credibility determination given the facts of this case. Also as noted, the issue of
  how Plaintiff’s performance evaluation should be viewed and whether it is
  inconsistent with Plaintiff’s subsequent termination is subject to differing
  interpretations and is relevant. See Henry v. Abbott Labs., 651 Fed. App’x 494, 502
  (6th Cir. 2016) (finding recent positive reviews of an employee’s performance to
  be evidence of pretext in failure-to-promote claim); Bruce v. Levy Premium
  Foodservices Ltd. P'ship of Tennessee, 324 F.Supp.3d 962, 970 (M.D.Tenn. 2018)
  (proffered reasons for firing employee that were inconsistent with recent positive
  performance evaluations was evidence that could be relied on to show pretext).
  Further, while Defendant points to two significant workplace issues by Plaintiff that
  occurred in January and February 2017, and which Defendant asserts precipitated
  the decision to terminate Plaintiff’s employment, a reasonable trier of fact could
  discount this evidence given that there is no indication that the events were
  discussed with Plaintiff during her performance evaluation meeting with Carl in
  February 2017.


                                             5




Case 3:19-cv-00453 Document 54 Filed 09/17/20 Page 5 of 8 PageID #: 873
          Because there is evidence upon which a reasonable trier of fact could reject
       Defendant’s proffered explanation for the termination decision and find that
       Defendant’s actual motivation for terminating Plaintiff was a retaliatory animus,
       Defendant’s reliance upon the ‘honest belief’ defense necessarily fails to warrant
       summary judgment in its favor. Plaintiff challenges not just the factual basis or
       correctness of Defendant’s explanation of her deficient work performance. Plaintiff
       also challenges that her termination was actually based on work performance
       issues, contending that the evidence can reasonably be construed as casting doubt
       that she was fired for work performance related issues. While the ‘honest belief’
       rule protects an employer who mistakenly, but honestly, relies on legitimate non-
       discriminatory reasons for a challenged action, it does not protect an employer
       when the plaintiff shows that the challenged adverse action was not actually
       motivated by the proffered reasons. Bruce 324 F.Supp.3d at 971.

          When the totality of the evidence is viewed in the light most favorable to
       Plaintiff and she is given the benefit of all reasonable inferences, the Court cannot
       say that the evidence on the issue of retaliation is so one-sided that Defendant is
       entitled to judgment in its favor as a matter of law. A reasonable trier of fact could
       find Defendant’ version of the events and proffered explanation to be credible and
       supportive of a judgment in its favor. On the other hand, a reasonable trier of fact
       could find Defendant’s explanation to be unworthy of belief and find that Plaintiff
       was terminated not for work performance issues but as retaliation because she
       engaged in protected activity by lodging a complaint of discrimination against Carl,
       her supervisor. In the end, this claim is best resolved by the trier of fact.

(Doc. No. 51, at 24-27).

       The Court agrees with the Magistrate Judge’s detailed explanation of why the evidence in

the record, when all reasonable inferences are drawn in favor of Plaintiff, presents a sufficient

disagreement as to require submission of the issues of pretext and “honest belief” to a jury. See

Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio Corp.,475 U.S. 574, 587-88, 106 S. Ct. 1348, 89

L.Ed.2d 538 (1986); Shreve v. Franklin County, Ohio, 743 F.3d 126, 132 (6th Cir. 2014); Anderson

v. Liberty Lobby, Inc., 477 U.S. at 255. Defendant has failed to establish the Magistrate Judge

erred in that regard.




                                                 6




    Case 3:19-cv-00453 Document 54 Filed 09/17/20 Page 6 of 8 PageID #: 874
       Finally, Defendant complains that some of the evidence upon which the Magistrate Judge

relied is not admissible as submitted by the pro se plaintiff. The Magistrate Judge addressed the

alleged deficiencies of Plaintiff’s proof as follows:

          As an initial matter, the Court is unpersuaded by the argument set forth in
       Defendant’s reply that hinges upon the deficiencies of the pro se Plaintiff’s
       response to the motion for summary judgment. While Defendant correctly points
       out that Plaintiff’s pro se status does not relieve her of the basic obligation to
       respond directly to the motion for summary judgment and to show that genuine
       issues of material fact exist which require that the action proceed to trial, it is
       apparent that the pro se Plaintiff has made an admirable attempt to directly respond
       to both Defendant’s arguments for summary judgment and Defendant’s statement
       of undisputed facts, to point out what she believes are the disputed facts, and to
       present to the Court in an organized manner the evidence that she believes supports
       her claims. Unlike some pro se cases, Plaintiff has not made a minimal effort to
       respond or left it to the Court to make her case for her.

          The Court simply does not agree with Defendant’s contention that Plaintiff’s
       opposition fails because Plaintiff has “wholly failed” to set forth admissible
       evidence in support of her case and raises a genuine issue for trial. See Reply at 2.
       To be sure, Plaintiff’s response in opposition and specifically, her response to
       Defendant’s statement of undisputed facts, does rely to some degree upon hearsay
       evidence and upon statements from her that are speculative, conclusory, or beyond
       the scope of her own personal knowledge.6 Such evidence cannot be relied upon to
       rebut the arguments for summary judgment, and the Court is able to parse out this
       type of evidence.

          At the same time, many of the events at issue, the documents Plaintiff has
       submitted as exhibits, and many of the disputed facts that she points to are events,
       documents, and facts about which Plaintiff has direct personal knowledge. Indeed,
       her deposition reflects such knowledge. Further, Plaintiff has submitted her
       declaration attesting to the correctness of the statements that she has made in her
       response. While this type of prophylactic or remedial declaration would normally
       be discounted by the Court, it is nonetheless clear that a great many of the factual
       statements upon which Plaintiff relies for her response in opposition and about
       which she has personal knowledge could readily be set out in an acceptable form
       and are statements about matters that certainly could be testified to by Plaintiff. The
       Court is not inclined in this case to wholly disregard such statements in the context
       of review of the motion for summary judgment. See Thomas v. Haslam, 303 F.
       Supp.3d 585, 624 (M.D.Tenn. 2018) (Trauger, J.) (acknowledging the court’s
       discretion to consider the substance of material presented in opposition to summary
       judgement, even if inadmissible in the form presented, if such material could be
                                                  7




    Case 3:19-cv-00453 Document 54 Filed 09/17/20 Page 7 of 8 PageID #: 875
       presented in an admissible form at trial); Mangum v. Repp, 2017 WL 57792 at * 5
       (6th Cir. Jan. 5, 2017). Plaintiff’s claims should rise or fall based upon the merits
       of the claims, and the Court is reluctant to place form over substance by essentially
       disregarding Plaintiff’s good faith effort to support her case as best she is able as a
       layperson.
       ____________________________________________________
            6
              Plaintiff’s response to the statement of undisputed facts is 99 pages long, see
            Docket Entry No. 41, and the Court sees no purpose is detailing or setting out the
            instances when Plaintiff has relied upon evidence that cannot be considered.

(Doc. No. 51, at 9-11).

       In the Court’s view, the Magistrate Judge appropriately considered the materials submitted

by Plaintiff and parsed out evidence unlikely to be admissible at trial. As the Magistrate Judge

correctly pointed out, although summary judgment should be based on admissible evidence, the

evidence does not necessarily have to be presented in final, admissible form at the motion for

summary judgment stage. See, e.g., Mangum v. Repp, 674 Fed. Appx. 531, 536-37 (6th Cir. 2017);

Thomas v. Haslam, 303 F. Supp. 3d 585, 624 (M.D. Tenn. 2018). Defendant has failed to establish

the Magistrate Judge erred in her assessment of Plaintiff’s evidence.

       Having fully considered Plaintiff’s objections, the Court concludes they are without merit,

and that the Report and Recommendation should be adopted and approved. Accordingly,

Defendant’s Motion for Summary Judgment (Doc. No. 31) is GRANTED in part, and DENIED

in part. Summary judgment is granted on all claims except Plaintiff’s claim for Title VII retaliation.

       It is so ORDERED.

                                                         _______________________________
                                                         WILLIAM L. CAMPBELL, JR.
                                                         UNITED STATES DISTRICT JUDGE




                                                    8




    Case 3:19-cv-00453 Document 54 Filed 09/17/20 Page 8 of 8 PageID #: 876
